Title: To Thomas Jefferson from Charles Willson Peale, 2 October 1807
From: Peale, Charles Willson
To: Jefferson, Thomas


                        
                            Dear Sir
                     
                            Museum Octr 2d. 1807.
                        
                        It is evident that many Persons who has had what is termed a classical Education, have so little of the dead
                            languages remaining with them a few years after they have left School, as to be of very little use to them. It is like
                            reading the suppliment of Book, wanting the details, leaves no impression on the readers mind. a small part of Mr.
                            Ogilvie’s Rhetoric would be sufficient I doubt not to determence your consent to prolong your grand Sons stay in such a
                            situation, The character he gives of the young man is charming, highly interresting even to those who have not the ties of
                            consanguinity, but how much more so to the Parents! When virtue unites a father & Son in friendship how heavenly the
                            Picture! I am led to this thought by a reflection on the evils which often attend a foreign Education. I have seen Parents
                            estrainged from their Children! with numerous other misfortunes, than how important it is that our Governments should
                            encourage and promote every means that can be devised to enlarge the mind with useful knowledge, for being thus stored it
                            cannot languish for want of amusement; every visible thing affords reflection, to a person who has been taught to
                            investigate the properties of Nature; the dependances on each other; perfection of the Creation and harmony of Worlds.
                            This is saying more than enough to my friend Mr. Jefferson who can so easily give me lessons on such subjects.
                        I have not before heard of the Stylagraph, and with all my studies of the Bill, Can I devise what it is,
                            unless by writing with his Pen, he presses a sheet of coloured paper that gives the lines on another sheet. This is only a
                            hasty Idea conceived in the moment I am writing. I am very anxious to know what this Instrument is—The discription, it
                            would appear, does away the Utility of the Polygraph which I must confess has long been a favorite with me, although it
                            has been a dear bought Whistle.
                        Enclosed is this bill and Mr. Ogilvie’s letter. I am with great esteem your friend
                        
                            C W Peale
                     
                        
                    